            Case 1:21-cv-05955-VSB Document 11 Filed 08/10/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                           8/10/2021
ARISTOTELES VEGA MARTINEZ,                                  :
                                                            :
                                         Plaintiff,         :
                                                            :          21-CV-5955 (VSB)
                           -against-                        :
                                                            :                ORDER
SPITERI CONSTRUCTION CORP. et al.,                          :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed this action on July 12, 2021, (Doc. 1), and filed an affidavit service for

 Defendant Spiteri Construction Corp. (the “corporate Defendant”) on July 16, 2021, (Doc. 10.)

 The deadline for the corporate Defendant to respond to Plaintiff’s complaint was August 5, 2021.

 (See id.) To date, the corporate Defendant has not appeared or responded to the complaint.

 Plaintiff, however, has taken no action to prosecute this case. Accordingly, if Plaintiff intends to

 seek a default judgment against the corporate Defendant, Plaintiff is directed to do so in

 accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

 September 9, 2021. If Plaintiff fails to do so or otherwise demonstrate that he intends to

 prosecute this litigation against the corporate Defendant, I may dismiss this case against the

 corporate Defendant for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

          I note that Plaintiff has not filed an affidavit of service for Defendants Michael Spiteri or

 Loreta Spiteri, such that Plaintiffs cannot move for a default judgment against those Defendants

 at this time. Failure to comply with Federal Rule of Civil Procedure 4(m) risks dismissal of this

 action against those Defendants.

 SO ORDERED.
         Case 1:21-cv-05955-VSB Document 11 Filed 08/10/21 Page 2 of 2


Dated:   August 10, 2021
         New York, New York             ________________________________
                                        VERNON S. BRODERICK
                                        United States District Judge
